Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors BancorpSouth, Inc.: We consent to incorporation by reference in the Registration Statement (No. 333-133390) on Form S-8 of BancorpSouth, Inc. of our report dated June 27, 2012, with respect to the statements of net assets available for plan benefits of the BancorpSouth, Inc. 401(k) Profit-Sharing Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for the years then ended, and the related supplemental Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011, which report appears in the December 31, 2011 Annual Report on Form 11-K of the BancorpSouth, Inc. 401(k) Profit-Sharing Plan. /S/ KPMG LLP Memphis, Tennessee June 27, 2012 14
